DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted April 01, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Reasons for Allowance
Claims 2 and 12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2 and 12, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 2   An online content editor server system for low bandwidth consumption online content editing, the system comprising: 
an online adjustable quality content editing engine; 
an adjustable-quality layer rendering engine coupled to the online adjustable quality content editing engine; 
a content library engine coupled to the online adjustable quality content editing engine; 

a remote online content editor user interface engine implemented at one or more client devices corresponding to one or more users; 
wherein, in operation: 
the content library engine gathers second content containing a second representation of the user-generated media, the second representation having a second quality less than the first quality; 
the online adjustable quality content editing engine provides the second content to the remote online content editor user interface engine; 
the remote online content editor user interface engine determines how and when local edits are transferred, the how and when the local edits are transferred comprising transferring at least a portion of the local edits during local editing and prior to completion of the local editing, to the online adjustable quality content editing engine based on a context in which the local edits are performed and a characteristic of the local edits, the characteristic of the local edits comprising content editor user preferences indicated by a content editor user, wherein: 
if local edits to the second content modify only a portion of the second content, the remote online content editor user interface engine transfers, during the local editing, only the modified portion of the second content to the online adjustable quality content editing engine; 
if a single user of the one or more users is editing the second content using the remote online content editor user interface engine and instructs two or more modification actions to be performed on the second content, the remote online content editor user interface engine transfers local edits to the online adjustable quality content editing engine after the two or more modification actions have been performed on the second content; 
if more than one user is editing the second content using the remote online content editor user interface engine, the remote online content editor user interface engine transfers, during the local editing, local edits to the online adjustable quality content editing engine in parts to enable processing of the second content to commence as the parts are received; 
the adjustable-quality layer rendering engine renders multi-layered user-created content by superimposing edit components of the local edits over the first content, the multi-layered user-created content having the first quality.
Claim 12   A method for optimizing use of network bandwidth in low bandwidth consumption online content editing using an online content editor server system, the method comprising: 
storing, in a content library datastore, first content containing a first representation of user-generated media, the first representation having a first quality; 
gathering, by a content library engine coupled to the content library datastore, second content containing a second representation of the user-generated media, the second representation having a second quality less than the first quality; 

determining, by the remote online content editor user interface engine, how and when local edits are transferred, the how and when the local edits are transferred comprising transferring at least a portion of the local edits during local editing and prior to completion of the local editing, to the online adjustable quality content editing engine based on a context in which the local edits are performed and a characteristic of the local edits, the characteristic of the local edits comprising content editor user preferences indicated by a content editor user, wherein: 
if local edits to the second content modify only a portion of the second content, the remote online content editor user interface engine transfers, during the local editing, only the modified portion of the second content to the online adjustable quality content editing engine; 
if a single user of the one or more users is editing the second content using the remote online content editor user interface engine and instructs two or more modification actions to be performed on the second content, transferring local edits from the remote online content editor user interface engine to the online adjustable quality content editing engine after the two or more modification actions have been performed on the second content; 
if more than one user is editing the second content using the remote online content editor user interface engine, transferring, during the local editing, local edits from the remote online content editor user interface engine to the online adjustable quality content editing engine in parts to enable processing of the second content to commence as the parts are received; 
rendering, by an adjustable-quality layer rendering engine coupled to the online adjustable quality content editing engine, multi-layered user-created content comprising a superimposition of the first and second edit components and the first content, the multi-layered user-created content having the first quality.”
Claims 3 to 11 depend on claim 2, claims 13 to 21 depend on claim 12, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484